Citation Nr: 1732062	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  09-29 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a total disability rating due to individual employability based on a service-connected disability (TDIU).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from January 1965 to     January 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri that was later transferred to the Pittsburgh, Pennsylvania RO. 

In a January 2011 decision, the Board remanded the issue of entitlement to an increased rating for a total right knee arthroplasty with looseness and ligament laxity, rated as 40 percent disabling, to the RO for further development. The Board also remanded the issue of entitlement to a TDIU for further development. The Board explained that the Veteran's claim for a TDIU had been raised by the record. Rice v. Shinseki, 22 Vet. App. 447, 454 (2009). The RO subsequently denied the TDIU in a December 2016 Supplement Statement of the Case (SSOC).

In January 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). The transcript of the hearing is of record. 

The Board also remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development in October 2011. The appeal is now before the Board for further appellate action.  

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 


FINDING OF FACT

The Veteran's service connected disability does not render him incapable of securing or following a substantially gainful occupation.

CONCLUSION OF LAW

The criteria for a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument). 

In January and October 2011, the Board remanded the case for additional development. The Board finds that the RO has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 


II. Analysis

The Veteran contends that he is unemployable due to his service-connected total right knee arthroplasty with looseness and ligament laxity and right knee subluxation/lateral instability. 

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). 

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by non-service connected disabilities may not be considered in such a determination. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

Here, the Veteran is service-connected for total right knee arthroplasty with looseness and ligament laxity, rated as 60 percent disabling and right knee subluxation/lateral instability, rated as 10 percent disabling, both effective August 10, 2006. The Veteran has a combined disability rating of 60 percent. As such, the Veteran meets the threshold criteria for a TDIU. See 38 C.F.R. §§ 4.16(a). The remaining inquiry is whether he is unable to secure or follow a substantially gainful occupation due solely to his service-connected disabilities.

At the January 2010 hearing, the Veteran testified that he could no longer work and was forced to retire early due to his right knee disability. The Veteran testified that he worked in the food service department at Butler VA medical center in Oakland, Pennsylvania for approximately 20 years. The Veteran also testified that he underwent a right knee replacement and was able to work for approximately 8-9 years after the surgery. The Board notes that the Veteran underwent a total right knee replacement in January 1998. 

In March 2010, the Veteran was afforded a VA joints examination. The Veteran was diagnosed with stable right knee total arthroplasty.  The Veteran reported that before he retired, the job duties required him to be on his feet a lot.  The Veteran reported that since he retired, he does not have to be on his feet for a prolonged period of time walking. He still does a little bit of cart golfing and home chores. According to the examiner, the major functional impact of the Veteran's service-connected right knee disability is his inability to walk for prolonged periods of time because it causes increased joint pain, decreased endurance and decreased stamina. The examiner noted that the Veteran's right knee joint shows some ligamentous laxity but no laxity or looseness in the prosthetic component itself. The Veteran's calf and quad muscle strength bulk and tone are good. The examiner concluded that overall, the Veteran's right knee joint is stable.

During a July 2010 orthopedic surgery consultation, the Veteran reported that he had severe pain in his right knee which had worsened during the preceding 4 days. He reported that he had difficulty walking around the mall and the he quit playing golf and other recreational activities. He also reported that his right knee pain had forced him to retire from his job. During an August 2010 examination by Dr. J.J.H., the Veteran reported that he was unable to work due to right knee pain. 

In January 2011, the Veteran filed a Veteran's Application for Increased Compensation Based on Unemployability, Form 21-8940. The Veteran reported that he became too disabled to work in May 2007, that he completed high school, and had not obtained additional education/training since he retired in May 2007. The Veteran reported that he has not tried to obtain employment since retiring. 

In an August 2016 addendum medical opinion, the VA examiner who conducted the March 2010 examination opined that the Veteran cannot perform physical work nor walk for a prolonged period of time due to his right knee discomfort and the added stress of any prolonged walking. According to the examiner, the Veteran cannot kneel on the right knee or climb ladders. However, the examiner concluded that the Veteran can perform light duty work provided that he sits intermittingly and avoids the designated restrictions. Most notably, the examiner determined that the Veteran can do sedentary work with his right knee prosthesis.

The Board finds the preponderance of the evidence is against the claim for TDIU. As indicated above, the Veteran asserts that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities to include total right knee arthroplasty with looseness and ligament laxity and right knee subluxation/lateral instability. The sole fact that a Veteran is unemployed or has difficulty finding employment is not enough to award TDIU. The question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant could find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993). As indicated above, despite some employment limitations imposed by the Veteran's service-connected right knee disability, the weight of the probative evidence is against a finding that his service-connected disabilities solely would prevent him from employment when considering his education and experience. The Veteran reportedly worked in the food service industry for approximately 20 years and obtained a high school education, the skills and experience of which can reasonably be transferred to other industries/areas of employment. As such, because of the Veteran's extensive work history, and his ability to perform light duty, sedentary work, he is capable of securing or following a substantially gainful occupation.  In sum, the evidence does not show that the Veteran is incapable of performing the physical and mental acts required by employment due solely to his service-connected disabilities.

The Board acknowledges the Veteran's statements with respect to the symptoms of his disability, such as pain, swelling, weakness and instability. The Board also notes the difficulties to daily living the Veteran experiences, and that by his own admission his right knee disability has affected his functioning. The Board finds that this evidence is considered to be competent evidence within his personal experience. Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). However, the Veteran reported that he does household chores and can walk for some length of time, even if he cannot walk for prolonged periods of time. The July 2010 VA treatment note indicates that the Veteran complained of difficulty walking around the mall, the implication being that he can walk for at least a short period of time. The Board finds the objective clinical findings by medical professionals aware of his symptoms more probative than the Veteran's statements and contention that he is unemployable due to his right knee disability. The examiners are medical professionals, and they were able to review the overall record, including the Veteran's history and opinions.

The Board finds the August 2016 opinion probative as it speaks to the issue at hand. Specifically, the examiner found that while the Veteran's right knee disability impairs the Veteran and prevents any type of physical activity, the examiner did note that the Veteran could work in a sedentary position and/or perform light duty work. The examiner deemed the Veteran's right knee stable in March 2010 and in August 2016. As such, the Veteran is reasonably capable of performing the physical (sedentary/light duty work) and mental acts (approximately 20 years of work experience) required for employment . As the examiner reviewed the Veteran's claims file, his medical health history, the lay statements of record, and assessed the current severity of his disability, the Board affords the addendum medical opinion higher probative value than the Veteran's own assertions. See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the review of the claims file and thoroughness and detail of the opinion).

Under these circumstances, the Board finds that the criteria for invoking the procedures for assignment of a TDIU, pursuant to 38 C.F.R. § 4.16 are not met, and that the claim for a TDIU must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The appeal is denied


ORDER

Entitlement to a TDIU is denied.




____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


